Loren v Sarachek (2019 NY Slip Op 01649)





Loren v Sarachek


2019 NY Slip Op 01649


Decided on March 7, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2019

Renwick, J.P., Manzanet-Daniels, Tom, Kahn, Gesmer, JJ.


8616 651052/15

[*1]Norma Loren, Plaintiff-Appellant,
vJoseph E. Sarachek, et al., Defendants-Respondents.


Law Office of Ethan A. Brecher, LLC, New York (Ethan A. Brecher of counsel), for appellant.
Izower Feldman, LLC, New York (Dennis Villasana of counsel), for respondents.

Order, Supreme Court, New York County (Charles E. Ramos, J.), entered on or about July 10, 2018, which denied plaintiff's motion for summary judgment, unanimously reversed, on the law, with costs, and the motion granted. The Clerk is directed to enter judgment accordingly.
The provisions of the note which required defendant Triax Capital Advisors, LLC (Triax) to make monthly interest payments to plaintiff, and the terms of the individual defendant's personal guarantee of payment were clear and unambiguous (see Banco Espírito Santo, S.A. v Concessionária Do Rodoanel Oeste S.A., 100 AD3d 100, 106 [1st Dept 2012]). Moreover, the note unambiguously provided that in the event of a default, which occurred, and upon notice from plaintiff, which was provided, Triax was required to repay the entire balance of the principal plus interest accrued within 90 days (id.).
Plaintiff's failure to demand interest payments between the due date and the date of declaring a default did not constitute a waiver of plaintiff's right to declare a default (see EchoStar Satellite L.L.C. v ESPN, Inc., 79 AD3d 614, 617-18 [1st Dept 2010]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2019
CLERK